Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/22 has been entered.
 
Election/Restrictions
Claims 81-89, 91  withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/26/21.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 72-75, 77-79, 93-98 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072720 to Watkins in view of US 2004/0228967 to Leung.
Watkins teaches a method for manufacturing a nanoporous textured surface comprising an inorganic material by spincoating a nanoparticle composition, placing a transparent mold over and on the nanoparticle composition such that the nanoparticle composition conforms to the shape of the mold, irradiation with UV to cure the nanoparticle composition [0065].  The aspect ratio of the patterned nanostructure can range from 2:1 to 10:1 [0056].  Thereafter, the patterned nanostructure may be further coated (i.e., treated) so as to reduce porosity within the structures or distribute materials within the pores by ALD [0088].
Watkins does not anticipate performing ALD to tune the refractive index.  However, Watkins does teach further coating so as to reduce porosity within the structure or distribute materials within the pores using processes such as ALD [0088].  This is in the context of a desire to tune particular optoelectronic properties such as refractive index [0047].  One of ordinary skill in the art would have appreciated that the refractive index of a porous material can be tuned by filling the porosity with another material.  In order to bolster this position, Leung teaches a method of forming nanoporous coatings where the porosity is filled by ALD e.g. [0029].  In particular, this filling process reduces porosity and increases the refractive index of the coating [0063; 0049].  This has the added benefit of reducing shrinkage during subsequent thermal treatment [0017].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further treat the patterned nanostructure with an ALD process to tune the refractive index because ALD is listed a functional alternative and is suitable for refractive index tuning.

Claims 73-75:
The nanoparticle composition includes stabilized metal oxide nanoparticles [0102] and a binder [0057].  The binder includes those claimed [0057].
Claim 77:
With respect to reducing the porosity to less than 25%, this is an art recognized result effective variable having an effect on refractive index and would have been obvious to routinely optimize.
Claims 94-95:
Leung teaches 20-30 atomic layer cycles is used [0029].  Such a small number of thin layers would not have an effect on the RMS surface roughness of the structure.
Claim 96:
Titania as the nanoparticle [0082].
Claim 97:
Leung teaches further heat treatment of 600-800 °C [0012].  
Claim 98:
Leung teaches the purpose of the ALD process is to provide a conformal, uniform coating of the entire pore surface [0029].  Such a process would cause little change in dimensions of feature of the pattern. 

Claim 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0072720 to Watkins in view of US 2004/0228967 to Leung in view of US 2014/0004381 to Elam.
Watkins is discussed above but does not teach the particulars of the ALD process.  It is noted that the ALD steps in claim 80 are considered conventional.  Elam teaches an ALD process used to infiltrate the porosity of a porous scaffold (i.e., layer) (abstract).  The process can be used to deposit a wide range of materials [0018], but depositing ZnO doped with Al is exemplified using diethyl zinc, trimethyl aluminum, and water as precursors [0023].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the precursors of Elam in the process of Watkins because Elam teaches these precursors are suitable for ALD.

Response to Arguments
Applicant's arguments filed 5/10/22 have been fully considered but they are not persuasive.
It is initially noted that the amendments to the independent claims does not require the particular heat treatment since a heat treatment step is not positively recited.  Rather, the current language recites a property as a result of the ALD filling process.
The concept of reducing shrinkage of the nanostructured pattern in found in both Watkins and Leung.  Watkins teaches filling the pores to reduce porosity of the nanostructure.  Doing so necessarily reduces compaction during subsequent heat treatment by preventing collapse of the pores.  Leung teach essentially the same, but specifically for ALD infiltration of porous material to achieve low thermal shrinkage.  While no examples are provided for the ALD embodiment, the examples do provide a reasonable expectation for the amount of shrinkage reduction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX A ROLLAND whose telephone number is (571)270-5355. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 5712721234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX A ROLLAND/Primary Examiner, Art Unit 1759